         Case 3:19-cr-00541-FAB Document 76 Filed 01/08/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA,

                                              CRIMINAL NO. 19-541 (FAB)
              v.

 [1] Ahsha Nateef Tribble,
 [2] Donald Keith Ellison,
 [3] Jovanda R. Patterson



       Defendant.

           INFORMATIVE MOTION TO RESET STATUS CONFERENCE

TO THE HONORABLE COURT:

      Defendant Donald Keith Ellison, by and through the undersigned attorneys, and

in consultation with counsel for Defendants Ahsha Nateef Tribble and Jovanda R.

Patterson (collectively, “Defendants”), before this Honorable Court, respectfully requests

that the Court reset the upcoming status conference presently scheduled for Friday,

January 10, 2020, in light of the recent earthquake, tremors, and power-loss, and the

uncertainty they have caused.

      Notice from the Clerk (No. 20-02) states that “[d]ue to the uncertain situation of

the power grid and its impact on building operations,” the United States District Court

for the District of Puerto Rico remains closed for regular business as of Wednesday,

January 8, 2020.” Similarly, the Court was closed on Tuesday, January 7, 2020 (No. 20-

01). On Wednesday, January 8, 2020, Governor Wanda Vásquez urged citizens to stay
            Case 3:19-cr-00541-FAB Document 76 Filed 01/08/20 Page 2 of 3



home in order to “avoid chaos.” (see Edmy Ayala and Frances Robles, Power Outage

Affects Two-Thirds of Puerto Rico After Earthquake, N.Y. TIMES, Jan. 8, 2020,

https://www.nytimes.com/2020/01/08/us/puerto-rico-earthquake.html).

         Each of the defendants has counsel that resides and works outside of the

Commonwealth of Puerto Rico. Due to flight schedules, counsel would have to leave the

mainland tomorrow morning, before finding out if Court is open on Friday, January 10,

2020. Hotels (some running on generators) and airlines have indicated that they would

be providing “cancellation waivers” so that no cancellation fees apply in light of the major

incident.

         In the event this Honorable Court be open on Friday, January 10, 2020, local

counsel for defendants Tribble and Ellison can appear in person, with out-of-the

Commonwealth counsel appearing by phone if so desired, to reset an appropriate date

for the status conference. 1

         WHEREFORE, Defendant respectfully requests that this Honorable Court

GRANT the Defendant’s motion to continue the upcoming status conference in this

matter and to schedule a teleconference to select a new date on which the Parties and the

Court will be available for the same.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 8th day of January, 2020.




1
    Local counsel for defendant Patterson will not be available that day.
                                               2
         Case 3:19-cr-00541-FAB Document 76 Filed 01/08/20 Page 3 of 3



                                                    NORTON ROSE FULBRIGHT US LLP

                                                    /s/ Thomas W. Rinaldi___________________
                                                    Thomas W. Rinaldi (pro hac vice)
                                                    thomas.rinaldi@nortonrosefulbright.com

                                                    William J. Leone (pro hac vice)
                                                    william.leone@nortonrosefulbright.com

                                                    Seth M. Kruglak (pro hac vice )
                                                    seth.kruglak@nortonrosefulbright.com

                                                    1301 Avenue of the Americas
                                                    New York, NY 10019
                                                    Tel: 212-318-3000
                                                    Fax: 212-318-3400

                                                    MELENDEZ TORRES LAW

                                                    Sonia I. Torres-Pabón (USDC-PR No.
                                                    209310)
                                                    storres@melendeztorreslaw.com
                                                    MCS Plaza, Suite 1200
                                                    255 Ponce de Leon Ave.
                                                    San Juan, P.R. 00917
                                                    Tel: 787-281-8100
                                                    Fax: 787-281-8310




                                      CERTIFICATION

       IT IS HEREBY CERTIFIED that on this same date I electronically filed the

foregoing motion with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.

                                                             /s/ Thomas W. Rinaldi__________
                                                             Thomas W. Rinaldi


                                                3
